Order issued October 16, 2012




                                             In The




                                      No. 05-10-00126-CV


                   MEENAKSHI S. PRABHAKAR, M.D. AND
          INFECTIOUS DISEASE DOCTORS, P.A., Appellants/Cross-Appellees
                                               Ve




                     DAVID FRITZGERALD, Appellee/Cross-Appellant


                           On Appeal from the 160th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 05-08507-H


                                           ORDER

       Before the Court is the parties’ joint motion to abate the parties’ cross appeals to permit

proceedings in the trial court to effectuate the parties’ settlement agreement. Pursuant to Texas Rule

of Appellate Procedure 42.1 (a)(2)(C), we ABATE the appeal effective October 16, 2012. The appeal

will be reinstated upon the filing of a joint motion by the parties to reinstate or on November 30,

2012, whichever comes first.